              1 HANSON BRIDGETT LLP
                SANDRA L. RAPPAPORT, SBN 172990
              2 srappaport@hansonbridgett.com
                LISA M. POOLEY, SBN 168737
              3 lpooley@hansonbridgett.com
                MOLLY L. KABAN, SBN 232477
              4 mkaban@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, California 94105
                Telephone:    (415) 777-3200
              6 Facsimile:    (415) 541-9366

              7 Attorneys for Defendants
                LEPRINO FOODS COMPANY and LEPRINO
              8 FOODS DAIRY PRODUCTS COMPANY

              9 PARRIS LAW FIRM
                R. REX PARRIS, SBN 96567
             10 rrparris@parrislawyers.com
                KITTY K. SZETO, SBN 258136
             11 kszeto@parrislawyers.com
                JOHN M. BICKFORD, SBN 280929
             12 jbickford@parrislawyers.com
                RYAN A. CRIST, SBN 316653
             13 rcrist@parrislawyers.com
                43364 10th Street West
             14 Lancaster, California 93534
                Telephone:     (661) 949-2595
             15 Facsimile:     (661) 949-7524

             16 THE DOWNEY LAW FIRM
                ERIC ROUEN, SBN 242341
             17 rouenlaw@att.net
                9595 Wilshire Blvd., Suite 900
             18 Beverly Hills, California 90212
                Telephone:     (213) 291-3333
             19 Facsimile      (610) 813-4579

             20 Attorneys for Plaintiff and the Putative Class

             21                              UNITED STATES DISTRICT COURT

             22                 EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

             23

             24 ANDREW HOWELL, on behalf of himself              Case No. 1:18-cv-1404-AWI-BAM
                and on behalf of all other similarly situated
             25 individuals,

             26                 Plaintiff,                          STIPULATION AND ORDER TO
                                                                   CONTINUE INITIAL SCHEDULING
             27          v.                                               CONFERENCE

             28 LEPRINO FOODS COMPANY, a Colorado

                                                                               Case No. 1:18-cv-1404-AWI-BAM
16074716.1                    STIPULATION AND ORDER TO CONTINUE INITIAL SCHEDULING CONFERENCE
              1 Corporation; LEPRINO FOODS DAIRY
                PRODUCTS COMPANY, a Colorado
              2 Corporation; and DOES 1-50, inclusive,

              3                 Defendants.

              4

              5

              6          Plaintiff ANDREW HOWELL and Defendants LEPRINO FOODS COMPANY and
              7 LEPRINO FOODS DAIRY PRODUCTS COMPANY, by and through their counsel of record,

              8 hereby stipulate to continue the Initial Scheduling Conference from Monday, January 28, 2020 to

              9 Monday, February 11, 2020 at 9:00 a.m., in Courtroom 8, Robert E. Coyle United States

             10 Courthouse, 2500 Tulare Street, Sixth Floor, Fresno, California 93721. The parties further

             11 stipulate that the Joint Scheduling Report will be due one week prior to the conference, on

             12 Monday, February 4, 2020. Good cause exists for this continuance because defense counsel will

             13 be conducting a previously-scheduled seminar on January 28, 2020, the date selected by the Court

             14 for the conference.

             15          IT IS SO STIPULATED.
             16

             17 DATED: December 11, 2019                            HANSON BRIDGETT LLP
             18

             19
                                                              By:          /s/ Lisa M. Pooley
             20                                                     LISA M. POOLEY
                                                                    Attorneys for Defendants
             21                                                     LEPRINO FOODS COMPANY and LEPRINO
                                                                    FOODS DAIRY PRODUCTS COMPANY
             22

             23

             24

             25

             26
             27

             28

                                                            -2-                Case No. 1:18-cv-1404-AWI-BAM
16074716.1             STIPULATION AND [PROPOSED] ORDER TO CONTINUE INITIAL SCHEDULING CONFERENCE
              1 DATED: December 11, 2019                            PARRIS LAW FIRM
                                                                    THE DOWNEY LAW FIRM
              2

              3

              4                                               By:         /s/ Ryan A. Crist
                                                                    R. REX PARRIS
              5                                                     KITTY K. SZETO
                                                                    JOHN M. BICKFORD
              6                                                     RYAN A. CRIST
                                                                    ERIC ROUEN
              7
                                                                    Attorneys for Plaintiff and the Putative Class
              8
                                                               ORDER
              9
                        Pursuant to the parties’ stipulation, and good cause appearing, the Initial Scheduling
             10
                  Conference currently set for January 28, 2020, is HEREBY CONTINUED to February 11, 2020,
             11
                  at 10:00 AM in Courtroom 8 (BAM) before the undersigned. The Joint Scheduling Report shall
             12
                  be filed one week prior to the conference, on Monday, February 4, 2020. The parties are
             13
                  encouraged to appear at the conference by telephone with each party using the following dial-in
             14
                  number and access code: dial-in number 1-877-411-9748; access code 3190866.
             15

             16 IT IS SO ORDERED.

             17
                     Dated:    December 12, 2019                            /s/ Barbara   A. McAuliffe               _
             18                                                      UNITED STATES MAGISTRATE JUDGE
             19

             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                            -3-                Case No. 1:18-cv-1404-AWI-BAM
16074716.1             STIPULATION AND [PROPOSED] ORDER TO CONTINUE INITIAL SCHEDULING CONFERENCE
